DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on March 12, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5, 11, and 17. 
Claims 1, 5-17 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the phrase “emission structure unit has an optical surface configured to reflect and emit the image light” and Claim 5 has been amended to include the phrase “emission structure unit has an optical surface configured to refract and emit the image light” yet in earlier part of the claims it states that “the image light being reflected or refracted by each of a plurality of emission structure units”.  It is noted that if the optical surface reflect the light then the structure cannot also refract light and if the optical surface is configured to refract the light then the structure cannot also reflect the light.  
Claims 11 and 17 have been amended, yet it still does not clarify what considered to be the “plurality of blocks”.  According the amended claims 11 and 17, the confusions are as follows.  The phrase “the image is formed at each of plurality of imaging points”.  Does this phrase means that the image of the object (i.e. a single image) includes and represent by the plurality of imaging points or each of the image of the object is represent by a single imaging points of the plurality of imaging points?  The phrase “in a block corresponding to the each of the plurality of imaging points” is confusing. It is not clear if this phrase means a block is corresponding a single imaging point of the plurality of imaging points or the block is corresponding to all of the imaging points.  Because of these confusions, it is not clear what considered to be the “plurality of blocks”.  
The scopes of the claims are therefore unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Robinson et al (PN. 9,519,153) in view of the US patent application publication by Nakamura et al (US 2017/0192239 A1).
Robinson et al teaches a display device that is comprised of a waveguide serves as the light guide plate (110, Figure 1B and 1601, Figures 16B to 16D, 2101, Figure 21s) wherein light entered from end face (107, Figure 1B) of the light guide plate, and the light emitted from a light exit surface of the light guide plate such that the light is reflected by each of a plurality of extraction features serves as the plurality of emission structure units (1675, 1677 or 1679, Figures 16B to 16D), provided on the light guide plate.  The emission structure unit or the extraction feature has an optical surface configured to reflect and emit the light and the optical surface is formed in a curved shape, (i.e. either of convex shape 1675, or concave shape 1677) in a thickness direction of the light guide plate.  Robinson et al teaches that the emission structure unit is provided on a bottom surface of the light guide plate and the bottom surface is facing the exit surface in a thickness direction of the light guide plate, (please see Figures 1B and 16B to 16D).  
The optical surface, such as the convex surface (1675) is formed such that an angle formed with the light exit surface increases as approaching the light exit surface in a thickness direction of the light guide plate, (please see Figure 16B).  An angle formed between the light exit surface and an end of the optical surface of the emission structure unit on a side farther from the end face in a direction in which the light is guided by the light guide plate is equal to an angle formed between the light exit surface and an end of the optical surface of each of adjacent emission structure units on a side closer to the end face in the direction in which the light of the emission structure unit is guided by the light guide plate, (please see Figures 1B and 16B).  
image light.  Nakamura et al in the same field of endeavor teaches a display device that is comprised of a light guide plate wherein an image display element (10, Figure 6) is placed near an end face of a light guide plate (100) such that an image light enters from an end face of the light guide plate and being emitted from the light guide plate to form real image.  It would then have been obvious to one skilled in the art at the time of invention was made to apply the teachings of Nakamura et al to alternatively have the image display element being placed near the end face of the light guide plate to allow an image light enters the light guide plate and being emitted by the emission structure units to form a real image from the image light exit surface for the benefit of providing a display device with a compact size.  
With regard to claim 7, as demonstrated in Figure 1B and 21, Robinson et al in combination with Nakamura et al teaches that the image light propagating inside the light guide plate is reflected twice or more by the light exit surface or the bottom surface facing the light exit surface and then emitted from the light exit surface.  
With regard to claims 8 and 9, Nakamura et al teaches that another light guide (200, Figures 6 and 10) that has a shape fitted with the bottom surface of the light guide plate and is joined to the light guide plate.  Although this reference does not teach explicitly that the refractive index of the other light guide plate is different from a refractive index of the light guide plate, such modification would have been obvious to one skilled in the art since different refractive indices of the two light guide plates would introduce reflection of light at the interface, (i.e. Fresnel reflection).  Such modification, i.e. by having different refractive indices for the two .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al and Nakamura et al  as applied to claim 1 above, and further in view of US patent application publication by Montgomery et al (US 2010/0157577 A1).
The display device taught by Robinson et al in combination with the teachings of Nakamura et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 6, these references do not teach explicitly that the light guide plate is bent in a curved shape.  Montgomery et al in the same field of endeavor teaches a display device with a light guide plate (4, Figure 3) wherein the light guide plate is bent in a curved shape.  It would then have been obvious to one skilled in the art to apply the teachings of Montgomery et al to modify the light guide plate by making it to have a curved shape for the benefit of allowing the light guide plate to be utilized with a curved display and/or to provide the emitted light in a desired angular direction.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al and Nakamura et al  as applied to claim 1 above, and further in view of US patent application publication by Tonar et al (US 2017/0343803 A1).
The display device taught by Robinson et al in combination with the teachings of Nakamura et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, Nakamura et al teaches the image display device is configured to output image light by displaying an image in a display region, of the image display element 
These references however do not teach to also include an imaging lens disposed between the image display device and the incident surface configured to form an image light.  Nevertheless, imaging lens is commonly used in the art to form an image of the image light generated from a display device.  Tonar et al in the same field of endeavor teaches a display device comprising a light guide plate wherein a display device (36, Figure 3A) comprises microdisplay, laser light module, collimator and relay optics (typically includes imaging lens) is included to provide image light enters the light guide plate, (please see paragraph [0030]).  It would then have been obvious to one skilled in the art to include an imaging lens for the benefit of forming an image with the image light from the display element at predetermined position with respect to a direction parallel to the longitudinal direction of the incident surface.    

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al and Nakamura et al as applied to claim 1 above, and further in view of the US patent application publication by Abovitz et al (US 2015/0242943 A1).
Claim 11 has been amended to necessitate the new grounds of rejection.  

With regard to amended claim 11, the scopes of the claim are confusing for the reasons stated above.  It can only be examined in the broadest interpretation.  Nakamura et al teaches that the image display is configured to display an image of an object that may be projected at each of a plurality of imaging points in a predetermined spatial region.  The image display further comprises a collimator (300 that is configured to covert the light emitted from the image display device into light directed in each of direction.  Robinson et al in a different embodiment teaches to include a micro-prism film (230) that may be disposed so as to face the light exit surface of the light guide and configured to direct lights toward image points. 
These references however do not teach explicitly that image of the object is being displayed in a block corresponding to image point among the plurality of blocks formed by dividing a display region.  Abovitz et al in the same field of endeavor teaches a display wherein display device may be provided by a plurality of microdisplay devices (602a to 602e) each displays a block of an image.  It is implicitly true that via the waveguide the image light from each of the “block” of the microdisplay device may be projected into image point or points in the spatial region.  It would then have been obvious to one skilled in the art to apply the teachings of Abovitz et al to modify the display to use a plurality of microdisplays to display the object image.  

Claims 5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Robinson et al (PN. 9,519,153) in view of the patent issued to Umemoto et al (PN. 5,727,107) and the US patent application publication by Nakamura et al (US 2017/0192239 A1).
Claim 5 has been amended to necessitate the new grounds of rejection.  
Robinson et al teaches a display device that is comprised of a waveguide serves as the light guide plate (110, Figure 1B and 1601, Figures 16B to 16D, 2101, Figure 21s) wherein light entered from end face (107, Figure 1B) of the light guide plate, and the light is emitted from a light exit surface of the light guide plate such that the light is reflected by each of a plurality of extraction features serves as the plurality of emission structure units (1675, 1677 or 1679, Figures 16B to 16D), provided on the light guide plate.  The emission structure unit or the extraction feature has an optical surface configured to reflect and emit the light and the optical surface is formed in a curved shape, (i.e. either of convex shape 1675, or concave shape 1677) in a thickness direction of the light guide plate.  Robinson et al teaches that the emission structure unit is provided on a bottom surface of the light guide plate and the bottom surface is facing the exit surface so as to protrude from the bottom surface toward the light exit surface, (please see Figures 1B and 16B to 16D).  
The optical surface, such as the concave surface (1677) is formed such that an angle formed with the light exit surface decreases as approaching the light exit surface in a thickness direction of the light guide plate, (please see Figure 16C).  An angle formed between the light exit surface and an end of the optical surface of the emission structure unit on a side farther from the end face in a direction in which the light is guided by the light guide plate is equal to an angle formed between the light exit surface and an end of the optical surface of each of adjacent emission structure units on a side closer to the end face in the direction in which the light of the emission structure unit is guided by the light guide plate, (please see Figures 1B and 16D).  
Umemoto et al in the same field of endeavor teaches a light guide plate with emission structure units (21-28, Figures 5(a) to 6(d)), having optical surfaces that may either reflect or refract light to emit the light, (please see column 6, lines 30-35).  It would then have been obvious to one skilled in the art to apply the teachings of Umemoto et al to make the optical surfaces of the emission structure units to refract the light to emit the light from the light guide plate as different designs for the display device with light guide plate.  
This reference has met all the limitations of the claim.  It however does not teach explicitly that the light entered from an end face of the light guide plate is an image light.  Nakamura et al in the same field of endeavor teaches a display device that is comprised of a light guide plate wherein an image display element (10, Figure 6) is placed near an end face of a light guide plate (100) such that an image light enters from an end face of the light guide plate and being emitted from the light guide plate to form real image.  It would then have been obvious to one skilled in the art at the time of invention was made to apply the teachings of Nakamura et al to alternatively have the image display element being placed near the end face of the light guide plate to allow an image light enters the light guide plate and being emitted by the emission structure units to form a real image from the image light exit surface for the benefit of providing a display device with a compact size.  
With regard to claim 13, as demonstrated in Figure 1B and 21, Robinson et al in combination with Nakamura et al teaches that the image light propagating inside the light guide plate is reflected twice or more by the light exit surface or the bottom surface facing the light exit surface and then emitted from the light exit surface.  
.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al, Umemoto et al and Nakamura et al  as applied to claim 5 above, and further in view of US patent application publication by Montgomery et al (US 2010/0157577 A1).
The display device taught by Robinson et al in combination with the teachings of Umemoto et al and Nakamura et al as described in claim 5 above has met all the limitations of the claims.  
With regard to claim 12, these references do not teach explicitly that the light guide plate is bent in a curved shape.  Montgomery et al in the same field of endeavor teaches a display device with a light guide plate (4, Figure 3) wherein the light guide plate is bent in a curved shape.  It would then have been obvious to one skilled in the art to apply the teachings of Montgomery et al to modify the light guide plate by making it to have a curved shape for the benefit of allowing the light guide plate to be utilized with a curved display and/or to provide the emitted light in a desired angular direction.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al, Umemoto et al and Nakamura et al  as applied to claim 5 above, and further in view of US patent application publication by Tonar et al (US 2017/0343803 A1).
The display device taught by Robinson et al in combination with the teachings of Umemoto et al and Nakamura et al as described in claim 5 above has met all the limitations of the claims.  
With regard to claim 16, Nakamura et al teaches the image display device is configured to output image light by displaying an image in a display region, of the image display element (10, Figure 8).  Nakamura et al also teaches to include a collimator lens (300), disposed between the image display device (10) and incident surface of the light guide plate, which is configured to collimate the image light in a direction orthogonal to a longitudinal direction of the incident surface.  As in combination with the disclosure of Robinson et al, each of the plurality of emission structure units emit light toward a predetermined viewpoint from the light exit surface, being one surface of the light guide plate, (please see Figures 1B and 21 of Robinson et al), wherein the light being emitted from each of mutually different positions in a direction orthogonal to a longitudinal direction of the incident surface of the display region.  
These references however do not teach to also include an imaging lens disposed between the image display device and the incident surface configured to form an image light.  Nevertheless, imaging lens is commonly used in the art to form an image of the image light generated from a display device.  Tonar et al in the same field of endeavor teaches a display device comprising a light guide plate wherein a display device (36, Figure 3A) comprises microdisplay, laser light module, collimator and relay optics (typically includes imaging lens) is .    

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al, Umemoto et al and Nakamura et al as applied to claim 5 above, and further in view of the US patent application publication by Abovitz et al (US 2015/0242943 A1).
Claim 17 has been amended to necessitate the new grounds of rejection.  
The display device taught by Robinson et al in combination with the teachings of Umemoto et al and Nakamura et al as described in claim 5 above has met all the limitations of the claims.  
With regard to claim 17, the scopes of the claim are confusing for the reasons stated above.  It can only be examined in the broadest interpretation.  Nakamura et al teaches that the image display is configured to display an image of an object that may be projected at each of a plurality of imaging points in a predetermined spatial region.  The image display further comprises a collimator (300 that is configured to covert the light emitted from the image display device into light directed in each of direction. Robinson et al in a different embodiment teaches to include a micro-prism film (230) that may be disposed so as to face the light exit surface of the light guide and configured to direct lights toward image points. 
These references however do not teach explicitly that image of the object is being displayed in a block corresponding to image point among the plurality of blocks formed by dividing a display region.  Abovitz et al in the same field of endeavor teaches a display wherein .  
Response to Arguments
Applicant's arguments filed on March 12, 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments which stated the cited references are silent about the angle claimed in the claims, the examiner respectfully disagrees for the disclosure below.  The cited Robinson reference (PN. 9,519,153) as demonstrated below that the angles of the optical surface (of the emission structure units) made with respect to the exit surface (1606) increases in a thickness direction of the light guide plate as shown in Figure 16B, wherein the top of the optical surface made with respect to the exit surface, is shown by red arrow has a greater angle compared to the angle of the bottom portion (indicated by purple arrow).  

    PNG
    media_image1.png
    330
    660
    media_image1.png
    Greyscale

Robinson also teaches in Figure 16C, that the angle of the top portion of the optical surface (red arrow) with respect to the exit surface (1606) is an angle smaller than the angle of the bottom portion of the optical surface (purple arrow), which means the angle decrease in the thickness direction of the light guide plate.  





    PNG
    media_image2.png
    256
    729
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    171
    685
    media_image3.png
    Greyscale

Applicant’s arguments concerning the angles indicated in Figure 4 of the instant application are not the angles claimed in the claims.  If this is the case, then the drawings of the instant application does not show the claimed features in the claims.  As shown in Figure 4, 2 is smaller than 4, and in Figure 9, 6 is greater than 8.  Applicant being one skilled in the art must understand that one can determine the angles of the end of the optical surface with respect to the light exit surface by the properties of parallelograms.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter of the prior art references considered none has disclosed  a display device comprising a light guide plate, wherein image light is entered from an end face of the light guide plate, and the image light is emitted from a light exit surface of the light guide plate, the image light being reflected by each of a plurality of emission structure units provided on the light guide plate, the emission optical surface configured to reflect and emit the image light, the optical surface is formed in a curved shape in a thickness direction of the light guide plate, the emission structure unit is provided on a bottom surface of the light guide plate, the bottom surface facing the light exit surface, so as to protrude from the bottom surface toward the light exit surface, the optical surface is formed such that an angle formed with the light exit surface increases as approaching the light exit surface in a thickness direction of the light guide plate, the image light is reflected by the optical surface to form a real image, and an angle formed between the light exit surface and an end of the optical surface of the emission structure unit on a side farther from the end face in a direction in which the image light is guided by the light guide plate is smaller than an angle formed between the light exit surface and an end of the optical surface of each of adjacent emission structure units on a side further from the end face in the direction in which the image light of the emission structure unit is guided by the light guide plate.  
In a different embodiment, the instant application discloses a display device comprising a light guide plate, wherein image light is entered from an end face of the light guide plate, and the image light is emitted from a light exit surface of the light guide plate, the image light being refracted by each of a plurality of emission structure units provided on the light guide plate, the emission structure unit has an optical surface configured to refract and emit the image light, the optical surface is formed in a curved shape in a thickness direction of the light guide plate, the emission structure unit is provided on a bottom surface of the light guide plate, the bottom surface facing the light exit surface, so as to protrude from the bottom surface toward the light exit surface, the optical surface is formed such that an angle formed with the light exit surface decreases as approaching the light exit surface in a thickness direction of the light guide plate, the image light is refracted by the optical surface to form a virtual image, and an angle formed farther from the end face in a direction in which the image light is guided by the light guide plate is greater than an angle formed between the light exit surface and an end of the optical surface of each of adjacent emission structure units on a side further from the end face in the direction in which the image light of the emission structure unit is guided by the light guide plate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872